On February 22,1991, the Defendant was sentenced to twenty (20) years with ten (10) years suspended for Criminal Possession of Dangerous Drugs with the intent to sell. The Defendant is not eligible for parole until he successfully completes chemical dependency treatment. Upon release the Court recommends the Defendant go to an appropriate Veterans Administration Hospital for treatment of Post Traumatic Stress Syndrome. Credit is given for nine days time served.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Patrick Sherlock, Attorney at Law from Kalispell, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there was a split decision of the Sentence Review Division. Judge McLean and Judge McKittrick voted to affirm the decision of the District Court.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Judge.